In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00187-CR
      ___________________________

   LYNYRD LEVI ESTRADA, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 1514117D


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      A jury convicted Appellant Lynyrd Levi Estrada of aggravated assault with a

deadly weapon, and the trial court sentenced him to twenty-five years’ confinement.

In three issues, Estrada complains that the trial court abused its discretion by

admitting evidence of criminal activity he engaged in minutes before the incident for

which he was convicted; that the trial court erred by failing to include a limiting

instruction in the jury charge regarding that challenged evidence; and that the trial

court violated his right to due process by admitting evidence regarding the

complainant’s pretrial and in-trial identification of Estrada because the lineup

procedure was so impermissibly suggestive that it tainted the subsequent in-court

identification. We hold that the trial court did not reversibly err, overrule Estrada’s

three issues, and affirm the trial court’s judgment.

                                 I. Background Facts

      In mid-September 2017, Officer Nicholas Maddock, dressed in his Fort Worth

Police Department tactical uniform, was working an off-duty security job at a River

Oaks bar off Jacksboro Highway. A large fight broke out on the dance floor shortly

before the 2:00 a.m. closing time. He and another officer began telling people to leave

and breaking up the fight. Someone grabbed Officer Maddock’s shoulder. When he

turned around, he saw Estrada and his adult son. Officer Maddock told them to leave;

they refused, so Officer Maddock and his partner escorted them outside. Estrada,

who appeared to be drunk, struggled and resisted. Officer Maddock decided to arrest

                                            2
him for public intoxication and ordered him to the ground. Estrada refused and took

a “fighting stance.” Officer Maddock hit Estrada’s left knee twice with his baton.

Estrada’s son then threw a pocketknife at Officer Maddock, cutting his right leg.

During that diversion, Estrada started walking toward the highway. He resisted

Officer Maddock’s commands to stop and to get on the ground, so Officer Maddock

Tased him. Estrada fell to the ground. Estrada’s son then threw a concrete rock at

Officer Maddock, hitting him on the head. Estrada’s son ran southbound on

Jacksboro Highway, and Officer Maddock and his partner followed. When Officer

Maddock left, the Taser wires connecting Officer Maddock’s Taser and its probes

broke, freeing Estrada. Officer Maddock did not see Estrada again that night.

      Estrada went to his car and tried to drive out of the bar’s parking lot. He

honked at the car in front of him and said, “Move, move, move!” loudly enough that

the driver of that car—the complainant Rojelio Escobar—heard him. However,

Escobar could not go anywhere yet because the police were controlling outbound

traffic. Estrada’s car rear-ended Escobar’s. When Escobar exited his car to assess the

damage, Estrada drove around him, and as Escobar watched, Estrada left the parking

lot and went to the gas station across the highway.

      Escobar returned to his car, which was also occupied by his girlfriend. When

the police allowed him to leave the parking lot, he pursued Estrada to get insurance

information. After Escobar parked near Estrada at the gas station, Estrada told

Escobar that Rachel Martinez, Estrada’s wife, had insurance on the vehicle and would

                                           3
be there shortly. The two men stood outside and talked calmly. Meanwhile, a friend of

Escobar’s girlfriend had seen the collision. That friend drove to the gas station to

check on Escobar’s girlfriend and took a picture of Estrada’s license plate. A few

minutes later, Martinez, Estrada’s sister, her boyfriend, and a male friend of his

arrived at the gas station in a red truck and quickly got out of the vehicle. Estrada

suddenly punched Escobar in the neck. The group from the red truck and Escobar’s

girlfriend joined in the fight. Escobar defended himself, throwing punches at everyone

who “got in front of” him as he moved backward.

      During the fight, after his breathing became difficult, Escobar realized that he

had been stabbed in his ribcage area. Still fighting, he soon found that he could not

lift his arm; he then saw a lot of blood and realized that he had also been stabbed in

his arm. Escobar ran across the highway to get help from the police, who were still in

the bar’s parking lot. Only ten to fifteen minutes had elapsed since Officer Maddock’s

confrontation with Estrada.

      Estrada left the gas station with Martinez. After they were in the car, he

admitted to her that he had stabbed Escobar during the fight. She testified at trial that

Estrada had stabbed Escobar only after Escobar had punched her in the neck,

knocking her to the concrete pavement.

      The day after the assault, Escobar described his attacker to River Oaks

Detective Nathan Wilson. Two days after the assault, Detective Wilson presented a

photographic lineup to Escobar. The lineup did not contain Estrada’s photograph,

                                           4
and Escobar did not identify anyone. On the following morning, Detective Wilson

and his partner, Detective Whitley, showed Escobar another photographic lineup.

This one included Estrada’s photograph. Viewing the six photographs sequentially,

Escobar showed a great deal of interest in the fourth photograph—Estrada’s

photograph. After the detectives showed Escobar the next two photographs, he

compared the fourth and fifth photographs briefly and soon decided, with a 60–70%

certainty, that Estrada’s photograph portrayed the attacker. Some of Escobar’s

testimony in the suppression hearing indicated that a few minutes after he identified

Estrada’s photograph, Escobar heard Wilson say that Escobar had picked “the right

guy” and that the police had chosen the wrong suspect for the first lineup, although

Escobar gave conflicting testimony on this point. Based solely on the time he spent

with Estrada during the assault and not on the photographic lineup, Escobar

identified Estrada at trial as his attacker.

                                       II. Discussion

    A. Challenge to Admissibility of Extraneous-Offense Evidence Forfeited

       In his first issue, Estrada complains about the admission of evidence

concerning his interactions with Officer Maddock before the fight with Escobar at the

gas station. We hold that Estrada did not preserve this issue.

       Because it is a systemic requirement, this court should independently review

error preservation, and we have a duty to ensure that a claim is properly preserved in

the trial court before we address its merits. Darcy v. State, 488 S.W.3d 325, 327–

                                               5
28 (Tex. Crim. App. 2016). To preserve a complaint for our review, a party must have

presented to the trial court a timely request, objection, or motion stating the specific

grounds, if not apparent from the context, for the desired ruling. Tex. R. App. P.

33.1(a)(1); Thomas v. State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Further, the

party must obtain an express or implicit adverse trial-court ruling or object to the trial

court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–

63 (Tex. Crim. App. 2013).

       Motions in limine do not preserve error. See Fuller v. State, 253 S.W.3d 220,

232 (Tex. Crim. App. 2008) (“A motion in limine . . . is a preliminary matter and

normally preserves nothing for appellate review. For error to be preserved [regarding]

the subject of a motion in limine, an objection must be made at the time the subject is

raised during trial.” (citation and emphasis omitted)); Roberts v. State, 220 S.W.3d 521,

533 (Tex. Crim. App. 2007). This is true whether the motion is granted or denied. See

Griggs v. State, 213 S.W.3d 923, 926 n.1 (Tex. Crim. App. 2007); Swilley v. State,

465 S.W.3d 789, 795 (Tex. App.—Fort Worth 2015, no pet.). The party must object

when the evidence is offered at trial. Fuller, 253 S.W.3d at 232; Roberts, 220 S.W.3d at

533.

       Before trial, Estrada filed a motion in limine regarding “[a]ny reference to other

wrongs, acts, or crimes [he] allegedly” committed that were not charged in the

indictment. The State argued, however, that Officer Maddock’s identification of

Estrada as having been present at the bar across the street from and within minutes of

                                            6
the assault corroborated Escobar’s identification of Estrada as his attacker. In a

pretrial hearing, the trial court ruled on the motion:

       Defense has made a motion in limine about anything related to that first
       event[ (the altercation between Officer Maddock and Estrada at the
       bar)]. I’m going to allow the State, based on the proffer of the parties
       and the timing and detailed discussions, [to put on evidence] that
       [Estrada] was present catty-cornered across the street of Jacksboro
       Highway from the location of the offense within minutes of the actual
       offense taking place, but I will limine the details of any confrontation,
       physical confrontation, belligerent behavior, at least upfront, but
       depending on when you call that witness and what the status of the
       record is, I may change that ruling. But it sounds like—the court
       reporter told me there was voir dire on self-defense. It could be at some
       point, where first aggressor or other issues are involved, that [Estrada’s]
       state of mind . . . having an unrelated conversation minutes before may
       be relevant to what happened at the scene, but I have no idea with an
       empty record what did or didn’t happen at the scene of the alleged
       assault.

              So I will limine it for now and then I will decide later based on the
       scope of cross, based on any defensive theories, based on what I hear
       from the witnesses present at the location of the event detailed in the
       indictment on how far into the details of the prior incident are properly
       before this jury on the assault [Estrada is] charge[d with committing]
       against [the complainant Escobar], not evading arrest or interfering with
       the duties of some officer that’s not named as the victim in this
       indictment.

              ....

              So I’m not making an ultimate evidentiary ruling; I’m making a
       limine ruling for now.

       Before Officer Maddock testified as the State’s last witness in its case-in-chief,

the prosecutor asked the court for clarification on the ruling. The trial court excluded




                                            7
the evidence for the time being, but left open the possibility that it could be admitted

later in the trial, ruling:

       [I]f there’s anything you [the State] think you need to do or have to do
       or want to do or otherwise, depending on what the Defense does and
       the state of the record, you can certainly re-open or rebut and bring in
       things that change[] the state of the record.
               I know everyone voir dires on it, . . . but as of now, what’s in the
       record, I do not see anything raising a self-defense to deadly force
       case . . . . There has to be self-defense use of deadly force to prevent the
       use of—unlawful use of deadly force against yourself or another, you
       have a duty to protect or choose to under the circumstances and as of
       right now, there are things there—there are bits and pieces of a jigsaw
       puzzle that if we had a charge conference now, if that affects what you
       want to do or need to make a record, there isn’t a self-defense charge at
       this point. I know they’ve asked for it from the get-go, but as of now I
       don’t see it. But it’s still the State’s case and the Defense hasn’t even
       started their case, but as of now there’s not.
                ....
              I will say as of now, based on the state of the record, the quality
       of the evidence, based on what I was going to allow to put him at the
       scene, based on the evidence that’s been now offered in, I find the
       403 impact of that is—outweighs any probative value on the identi[t]y
       issue.
              However, like you said earlier on the self-defense issue, if that is
       raised such then—if they put on evidence and when they rest and my
       answer to the self-defense charge changes, I’ll allow you to address that
       evidence without an ID [identification] hearing because ID will be a
       moot point.
                ....
             Because to put on self-defense, someone’s going to have to say
       he, not some other person, that they’re 50 percent sure who it is, acted
       without legal justification, not some other person.
Defense counsel did not say anything in this discussion.


                                            8
       Officer Maddock’s testimony during the State’s case-in-chief focused on his

encounter with Escobar after the stabbing. Then the defense put on Martinez’s

testimony, raising the issue that Estrada had stabbed Escobar in her defense. After the

defense rested its case-in-chief, the State called Officer Maddock as a rebuttal witness.

He testified—without objection—about his interactions with Estrada that occurred in

and outside the bar across the highway only minutes before the aggravated assault at

the gas station.

       Estrada did not object to the trial court’s preliminary evidentiary ruling that

Maddock could testify about Estrada’s conduct at the bar if the defense put on

evidence raising self-defense or defense of a third person, nor did Estrada object to

Maddock’s testimony on rebuttal. Accordingly, we hold that Estrada forfeited his

appellate complaint regarding the admission of evidence concerning his interactions

with Officer Maddock before the fight with Escobar at the gas station. See Tex. R.

App. P. 33.1(a); see, e.g., Pina v. State, No. 03-17-00129-CR, 2018 WL 1547272, at

*3 (Tex. App.—Austin Mar. 30, 2018, no pet.) (mem. op., not designated for

publication); Turner v. State, No. 02-13-00487-CR, 2015 WL 4775758, at *8 (Tex.

App.—Fort Worth Aug. 13, 2015, pet. dism’d, untimely filed) (mem. op., not

designated for publication). We overrule Estrada’s first issue.

          B. Proper Omission of Limiting Instruction from Jury Charge

       In his second issue, Estrada complains that the trial court erred by failing to

include a limiting instruction in the guilt–innocence jury charge regarding Officer

                                            9
Maddock’s testimony about his interactions with Estrada in and outside the bar.

Estrada did not request a limiting instruction when the evidence was admitted. A trial

court does not err by failing or refusing to give a limiting instruction on extraneous-

offense evidence in the guilt–innocence jury charge if the defendant did not request a

limiting instruction when the trial court admitted the evidence. Delgado v. State,

235 S.W.3d 244, 251 (Tex. Crim. App. 2007); Gunter v. State, 327 S.W.3d 797,

802 (Tex. App.—Fort Worth 2010, no pet.) (applying Delgado to hold that appellant

forfeited his complaint on appeal). When the defendant does not timely request a

limiting instruction, the evidence is admitted for all purposes. Delgado, 235 S.W.3d at

251 (explaining that to hold otherwise would allow the jury to sit through most of the

trial under the mistaken belief that certain evidence is admissible for all purposes

when, in fact, it is not). We overrule Estrada’s second issue.

         C. Admissible Photographic Lineup and In-Court Identification

       In his third issue, Estrada contends that the trial court violated his right to due

process under the United States Constitution by denying his motion to suppress and

admitting (1) evidence regarding the second photographic lineup shown to Escobar

and (2) Escobar’s in-court identification of Estrada as his attacker because the lineup

procedure was so impermissibly suggestive that it tainted Escobar’s in-court

identification.




                                           10
                    1. Substantive Law and Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We defer almost totally to

a trial court’s rulings on questions of historical fact and application-of-law-to-fact

questions that turn on evaluating credibility and demeanor, but we review de novo

application-of-law-to-fact questions that do not turn on credibility and demeanor.

Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App.

2005); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

      When the trial court makes explicit fact findings, we determine whether the

evidence, when viewed in the light most favorable to the trial court’s ruling, supports

those findings. State v. Kelly, 204 S.W.3d 808, 818–19 (Tex. Crim. App. 2006). We then

review the trial court’s legal ruling de novo unless its explicit fact findings that are

supported by the record are also dispositive of the legal ruling. Id. at 818. When the

record is silent on the reasons for the trial court’s ruling, or when there are no explicit

fact findings and neither party timely requested findings and conclusions from the

trial court, we imply the necessary fact findings that would support the trial court’s

ruling and then apply the same two-pronged review to the implied findings and legal

rulings. State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008); Kelly,

204 S.W.3d at 819; see Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007).



                                            11
      Estrada’s motion to suppress challenged the reliability and admissibility of

Escobar’s pretrial and in-court identification of Estrada. As the Texas Court of

Criminal Appeals has explained, the issue of reliability is usually a credibility

determination for the jury:

      Generally, the Constitution protects a defendant against a conviction
      based on evidence of questionable reliability, not by prohibiting its
      introduction, but by affording the defendant the means to persuade the
      jury that the evidence should be discounted as unworthy of credit. The
      Due Process Clause bars the admission of identification evidence only
      when the introduction of such evidence “is so extremely unfair that its
      admission violates fundamental conceptions of justice.”

Balderas v. State, 517 S.W.3d 756, 791 (Tex. Crim. App. 2016) (footnotes omitted)

(quoting Perry v. New Hampshire, 565 U.S. 228, 237, 132 S. Ct. 716, 723 (2012)). To

prove a due-process violation, the defendant bears the burden of establishing by clear

and convincing evidence that (1) the pretrial identification procedure (here, the

second photographic lineup) was impermissibly suggestive, and (2) the procedure was

unreliable; that is, it created a very substantial likelihood of irreparable

misidentification. Id. at 792, 796; Barley v. State, 906 S.W.2d 27, 33–34 (Tex. Crim.

App. 1995); Mendiola v. State, 269 S.W.3d 144, 146 (Tex. App.—Fort Worth 2008, no

pet.). When the defendant fails to prove the first prong, appellate courts are not

required to review whether the procedure was reliable. See Barley, 906 S.W.2d at 34;

Mendiola, 269 S.W.3d at 146.

      Suggestiveness may stem from the way the police conducted the lineup or from

the contents of the photographic array. Barley, 906 S.W.2d at 33; McGuire v. State,

                                         12
No. 14-18-00403-CR, 2020 WL 1887631, at *3 (Tex. App.—Houston [14th Dist.]

Apr. 16, 2020, no pet.); Gilmore v. State, 397 S.W.3d 226, 237 n.15 (Tex. App.—Fort

Worth 2012, pet. ref’d). A single procedure or photograph may result in a suggestive

identification, or a suggestive identification may be the cumulative effect of multiple

procedures or photographs. Barley, 906 S.W.2d at 33; McGuire, 2020 WL 1887631, at

*3.

      If a trial court decides that a pretrial lineup was impermissibly suggestive, it

must then determine the reliability of the subsequent pretrial or in-court identification

under the totality of the circumstances. Balderas, 517 S.W.3d at 792. The court

determines reliability by weighing the following “five non-exclusive factors against the

corrupting effect” of the pretrial photographic lineup: (1) the witness’s chance to

observe the suspect during the offense; (2) the level of attention the witness paid to

the suspect during the offense; (3) the accuracy of the witness’s prior description of

the criminal; (4) the level of certainty with which the witness identified the suspect;

and (5) the time lapse between the offense and the identification. Id. If the indicia of

reliability outweigh the corrupting influence of an impermissibly suggestive pretrial

photographic lineup, then the identification evidence is admissible. Barley, 906 S.W.2d

at 34; McGuire, 2020 WL 1887631, at *6.

      Applying our general motion-to-suppress standard of review to the trial court’s

reliability determination on appeal, we consider the five factors listed above,



                                           13
       which are issues of historical fact, deferentially in a light favorable to the
       trial court’s ruling. We then weigh them de novo against any “corrupting
       effect” of the suggestive pretrial identification procedure. We review the
       evidence adduced at the admissibility hearing as well as the evidence
       adduced at trial.

Balderas, 517 S.W.3d at 792 (footnotes omitted). When the factors outweigh the

deleterious effects of the suggestiveness of the lineup, we uphold the trial court’s

admission of the identification evidence. See id. at 796.

       In this case, Estrada complains about the admission of evidence of Escobar’s

identification in the second lineup and his in-court identification of Estrada. Only if

we decide that the lineup was impermissibly suggestive must we examine whether it

tainted the in-court identification. See Barley, 906 S.W.2d at 34.

                                 2. Identification Evidence

       Detective Wilson and Escobar testified about Escobar’s identification of

Estrada as his attacker in both the suppression hearing and the trial. Detective Wilson

testified that

       •         On the morning after the stabbing, Escobar had verbally described his
                 attacker to Detective Wilson, including details about height, weight, hair,
                 facial hair, and similar characteristics;

       •         Detective Wilson had not heard Estrada’s name before the first lineup;

       •         Estrada’s photograph had not been included in the first lineup;

       •         The photograph of the license plate that Escobar’s girlfriend’s friend had
                 taken at the gas station had led the police to Tarrant County Appraisal
                 District information, including Estrada’s name;

       •         Detective Wilson had obtained a photograph of Estrada;


                                              14
•   That photograph matched Escobar’s description of his attacker;

•   That photograph was the fourth photograph in the second lineup;

•   The second lineup’s other five photographs were of similar-looking men;

•   Before the second lineup, Detective Wilson had given Escobar a
    paraphrase of the instructions that he had read to Escobar when he
    viewed the first lineup the previous day;

•   Before the second lineup, even though he had a suspect, Detective
    Wilson informed Escobar that the array might or might not include a
    photograph of the perpetrator;

•   In the second lineup, Detective Wilson had shown the six photographs
    to Escobar sequentially;

•   Escobar had narrowed his choices from six photographs to the fourth
    and fifth photographs; the officers then showed him both photographs
    again at the same time, and he chose the fourth photograph—Estrada’s;

•   Escobar had told the officers that Estrada’s hairline was the
    distinguishing feature;

•   Escobar’s providing a reason for his choice had boosted Detective
    Wilson’s confidence in the accuracy of the identification;

•   Escobar had indicated that he was “60 to 70 percent sure” that the man
    in the fourth photograph—Estrada—was the person who had stabbed
    him;

•   That confidence level was “relatively high” in Detective Wilson’s
    experience;

•   With the exception that one of the six photographs (not Estrada’s) had
    displayed a “height board,” none of the second lineup’s photographs had
    any distinguishing features;

•   Detective Wilson did not believe that the height-board distinction of the
    third photograph in the second lineup had affected Escobar’s choosing
    Estrada’s photograph;



                                15
      •      Escobar had signed the page in the photographic lineup containing the
             photograph of Estrada, the man Escobar identified as his attacker.

      •      The administration of the second photographic lineup had been
             videorecorded; and

      •      The recording fairly and accurately represented that lineup.
      Escobar’s testimony substantially tracked the detective’s but added some new

information. Escobar testified that

      •      He had mentioned his assailant’s edge-up or hairline to the police before
             the lineups;

      •      A photograph of his assailant had not been in the first lineup, and he
             had not picked anyone out in the first lineup;

      •      The second lineup had occurred the day after the first one;

      •      The detectives had not said or done anything during either lineup to
             influence him;

      •      The detectives had not indicated that the suspect would be in the
             lineups; they told him that the suspect might or might not be in the
             lineups;

      •      The detectives had shown him the second lineup’s photographs
             sequentially;

      •      All six photographs in the second lineup were of Hispanic men;

      •      Escobar had not seen any differences in the men’s heights, weights, hair
             color, or facial hair;

      •      He had not noticed anything different about the backgrounds of any of
             the six photographs;

      •      He had recognized the person in the fourth photograph as his attacker
             and had told the detectives so;

      •      That man was Estrada;


                                          16
•   The only difference between Estrada’s photograph and the other five in
    the second lineup was the man’s M-shaped “edge-up” or hairline, which
    Escobar remembered from the assault and which drew his attention to
    Estrada’s photograph;

•   Along with the edge-up, the face of the man in the fourth photograph,
    which Escobar had seen “perfect[ly]” during the assault, had convinced
    him that the photograph was of his assailant;

•   Escobar did not remember struggling between the fourth and fifth
    photographs;

•   Escobar had not considered other people in the lineup as possible
    suspects;

•   When asked, Escobar had told the detectives that he was 60 to 70% or
    50 to 70% sure that the person in the fourth photograph had been the
    attacker;

•   Escobar was not sure why he had picked those numbers and had been
    unsure of what they represented;

•   He had initialed the fourth photograph;

•   Detective Wilson had told Escobar about ten minutes after the second
    lineup that the person the police had wrongly suspected in the first
    lineup was “the driver’s girlfriend’s other guy” or “side guy”;

•   Conversely, Escobar had heard the detective say that the police “were
    going looking for the side guy, probably,” and the detective “just
    mentioned something like that about the side guy”;

•   At about that same time, Escobar had heard Detective Wilson say that
    Escobar had picked “the right guy” in the second lineup;

•   Conversely, the detectives had never told Escobar that he had picked
    “the right guy” after the second lineup;

•   Escobar had been in close, face-to-face contact with the person who had
    stabbed him for several minutes;




                                17
      •      The gas station’s lighting had been “[p]retty good,” and Escobar had
             seen his attacker well;

      •      The first thing Escobar had noticed about his attacker had been his
             hairline;

      •      Escobar also “got a good look” at his attacker’s face, hair, hairstyle, facial
             hair, skin tone, height, weight, build, race, nose, and ears and could
             estimate his age;

      •      Escobar had paid close attention because his attacker had been right in
             front of him, they had been talking, and the man had acted aggressively
             against Escobar and his girlfriend;

      •      Escobar had never seen his attacker before the incident;

      •      The description Escobar had initially given to the police “more or less”
             matched Estrada;

      •      Not much time had passed between the stabbing and Escobar’s
             identifying Estrada in the second lineup; and

      •      Based on his memory of what had happened at the gas station, Escobar
             could confidently point out his attacker in the courtroom.
Relying only on his memory of what had happened at the gas station, Escobar pointed

to Estrada at trial and identified him as the attacker. Escobar testified that based on

his memory of the incident, he was 100% confident that Estrada was the person who

had stabbed him.

      Other evidence—the gas station’s surveillance video, the bodycam video of the

second lineup procedure, the photograph packet from that procedure, and Martinez’s

testimony—corroborated the testimony of Escobar and Detective Wilson. The gas

station’s surveillance video, admitted at trial, shows the length of the encounter and

the physical closeness of Escobar and his attacker, although the distance from the

                                           18
camera to the action is too great for the viewer to identify either person. The

bodycam recording of the second lineup procedure, admitted during the suppression

hearing, shows that Escobar chose the fourth photograph, saw the fifth photograph,

compared the two photographs, and then ultimately chose Estrada’s photograph, all

within a matter of seconds. When pressed to attach a percentage value to his

identification after already saying that he was positive that the fourth photograph

displayed his attacker and after signing the page containing that photograph, he said

60 to 70%. The recording does not show any impropriety.

      The photograph packet from the second lineup, admitted during the

suppression hearing and at trial, shows the similarities of the six photographs and

Escobar’s signature on the page displaying the fourth photograph, which was

identified as Estrada. Finally, Martinez testified that she and Estrada, her husband,

were involved in the altercation at the gas station and that he admitted to her that he

had stabbed Escobar.

                            3. The Trial Court’s Rulings

      The trial court denied Estrada’s motion to suppress, holding that both

Escobar’s pretrial identification of Estrada and any in-court identification of Estrada

by Escobar were admissible. The court stated on the record,

      [A]s a matter of fact and law, looking at the tape and issues, I don’t find
      the interview, the ID, the State’s Exhibit 3 [the second photographic
      lineup] on its face impermissibly suggestive based on the independent
      review of the contents of it or statements made during the course of that
      second identification procedure, which is recorded on tape.

                                          19
             ....
            I find the fact that it’s 60 to 70 percent sure is something I would
      love to know sitting in Defense[’s] chairs, but that argues against the
      suggestibility or coaching or any other of the danger signals that they’re
      not 110 percent sure.
             ....
             So looking at the four corners of your motion, I do not find the
      out-of-court identification procedure was impermissibly suggestive as a
      matter of fact and law[,] and . . . it did not lead to a likelihood of
      irreparable misidentification with regards to the in-court procedures.
             ....
             And I will say this, too. Under the broad bands of descriptions
      that were given and things of that nature and as it turns out there’s
      videos and things that are consistent with observations at the time and
      descriptions given verbally at the hospital prior to the video being
      retrieved and evidence, there are things that I find just corroborate that
      there are issues—the ability of [Escobar] to make a reliable in-court
      identification if the jury sees fit and I’m not concerned with the 60 or
      70 percent aspects.
In denying the motion to suppress, the trial court also expressly held that Estrada’s

right to due process would not be violated by the admission of the identification

evidence.

                                     4. Analysis

                             a. Pretrial Identification

      Although Estrada generally complains that the second photographic lineup was

impermissibly suggestive, he does not challenge any individual photograph, the

photographic array, or the procedures used by the police in administering the second

lineup. Instead, he focuses on Escobar’s tentative identification, as shown by his


                                         20
vacillating between the fourth and fifth photographs of the array and his 60–70%

confidence level, and Detective Wilson’s alleged post-identification statements that

the police had the wrong suspect in the first lineup and that Escobar had picked the

“right guy.” Assessing only the admissibility of the pretrial lineup, we hold that

Estrada’s focus is misplaced for two reasons.

      First, Escobar’s uncertain pretrial identification, standing alone, does not affect

the admissibility of that identification. Absent a showing that the lineup procedure

was impermissibly suggestive, the level of certainty of a witness’s identification goes to

the weight to be given the evidence, not to its admissibility. Garza v. State, 633 S.W.2d

508, 513 (Tex. Crim. App. 1981) (op. on reh’g); Houston v. State, No. 14-18-00726-CR,

2020 WL 1883421, at *4 (Tex. App.—Houston [14th Dist.] Apr. 16, 2020, pet. ref’d)

(mem. op., not designated for publication); Harmon v. State, No. 14-12-00713-CR,

2014 WL 1852172, at *6 (Tex. App.—Houston [14th Dist.] May 6, 2014, no pet.)

(mem. op., not designated for publication). Second, Detective Wilson’s statements

made after Escobar identified Estrada’s picture could not have affected the pretrial

identification that preceded them.1 Cf. Jackson v. State, 657 S.W.2d 123, 128 (Tex. Crim.

App. 1983) (holding, in case where the defendant challenged the witness’s physical

identification of him that occurred within days of the offense, that her

misidentification three months later—wrongly identifying six of ten photographs in

      1
        Estrada’s argument that the detective’s alleged statements tainted Escobar’s in-
court identification are addressed in the next section.


                                           21
an array as portraying the man when only one photograph portrayed him—“could not

affect the suggestiveness of the [first] confrontation at the time it occurred”).

       We therefore uphold the trial court’s rulings that the pretrial identification,

standing alone, was not impermissibly suggestive and that it was admissible. We are

not required to reach the reliability prong. See, e.g., Robertson v. State, No. 14-15-00132-

CR, 2017 WL 124431, at *6 (Tex. App.—Houston [14th Dist.] Jan. 12, 2017, no pet.)

(mem. op., not designated for publication) (not reaching the second prong of the test

for admissibility of pretrial photographic lineup); Moore v. State, No. 2-06-280-CR,

2007 WL 2405126, at *3, *5 (Tex. App.—Fort Worth Aug. 24, 2007, pet. dism’d,

untimely filed) (mem. op., not designated for publication) (same).

                               b. In-court Identification

       Estrada’s chief complaint appears to be that the pretrial identification—

including Escobar’s tentative identification and Detective Wilson’s allegedly informing

him that he had picked “the right guy” in the second lineup after the police had

picked the wrong suspect for the first lineup—tainted Escobar’s in-court

identification of Estrada. Again, “[d]ue process requires suppression of an in-court

identification only if (1) an impermissibly suggestive out of court procedure (2) gave

rise to a very substantial likelihood of irreparable misidentification.” Balderas,

517 S.W.3d at 796. “If an in-court identification has an independent basis other than

[a] suggestive pretrial identification procedure, the in-court identification is

admissible.” Forte v. State, 935 S.W.2d 172, 175 (Tex. App.—Fort Worth 1996, pet.

                                            22
ref’d) (citing Harris v. State, 827 S.W.2d 949, 960 (Tex. Crim. App. 1992)).

      If Detective Wilson told Escobar that he had chosen the right person in the

second lineup, then that was improper. See Johnson v. State, 466 S.W.2d 735, 736–

37 (Tex. Crim. App. 1971); Kelly v. State, 18 S.W.3d 239, 243 (Tex. App.—Amarillo

2000, no pet.). However, Escobar’s testimony on that issue conflicts. Viewing the

evidence in the light most favorable to the trial court’s ruling that the lineup was not

impermissibly suggestive and implying the finding that the detective did not tell

Escobar that he had chosen the right person, we hold, under the totality of the

circumstances, that the second lineup was not impermissibly suggestive as it relates to

the in-court identification. See, e.g., McGuire, 2020 WL 1887631, at *7.

      However, assuming for the sake of argument that Estrada proved that the

second lineup including the detective’s alleged comments was unduly suggestive, he

did not prove that it caused a substantial risk of misidentification. We hold that

Escobar’s in-court identification of Estrada was reliable, considering the totality of the

circumstances. See Johnson, 466 S.W.2d at 736–37; Kelly, 18 S.W.3d at 243; Lowe v. State,

No. 05-93-00821-CR, 1995 WL 702608, at *9 (Tex. App.—Dallas Nov. 21, 1995, pet.

ref’d) (not designated for publication).

      All five reliability factors—(1) the witness’s chance to observe the suspect

during the offense; (2) the level of attention the witness paid to the suspect during the

offense; (3) the accuracy of the witness’s prior description of the criminal; (4) the level

of certainty with which the witness identified the suspect; and (5) the time lapse

                                            23
between the offense and the identification—weigh in favor of the admission of

Escobar’s in-court identification of Estrada. See Balderas, 517 S.W.3d at 792.

                           i. Application of the Five Factors

         (a) Escobar’s Opportunity to View Estrada During the Offense

   Escobar was face-to-face with his attacker for several minutes at the gas station.

Escobar testified that the attacker was “right in front of [him]” during the incident.

Escobar also testified that the gas station was pretty well lit; he saw the attacker’s face

perfectly; and he “got a good look” at the attacker’s hair, hairline, height, build, and

ethnicity. The surveillance video from the gas station shows that the men were

together for several minutes and that they were very close to each other. This factor

weighs in favor of the reliability of Escobar’s in-court identification. See McGuire,

2020 WL 1887631, at *7, *8.

                (b) The Degree of Attention Escobar Paid Estrada

       Escobar testified that he had paid very close attention to his attacker because

his attacker had been right in front of him and had behaved aggressively toward

Escobar and his girlfriend. See Cantu v. State, 738 S.W.2d 249, 253 (Tex. Crim. App.

1987) (reasoning that complainants pay closer attention than casual bystanders);

McGuire, 2020 WL 1887631, at *7 (same). Escobar’s memory of the attacker’s hairline

suggests a high degree of attention. See McGuire, 2020 WL 1887631, at *7, *8 (holding

same regarding complainant’s memory of shape and placement of defendant’s tattoo).

This factor weighs in favor of the reliability of Escobar’s identification. See id.

                                             24
              (c) The Accuracy of Escobar’s Description of Estrada

       Detective Wilson testified that Escobar gave him a detailed description of his

attacker the day after the stabbing and that Estrada’s photograph matched that

description. Escobar testified that the description he gave the police before the

lineups matched Estrada. The jury could compare the photograph of Estrada used in

the second lineup with the man they saw on trial. This factor favors the reliability of

Escobar’s in-court identification. See id.

          (d) Escobar’s Level of Certainty Regarding the Identification

       Escobar was confident of his in-court identification of Estrada as his attacker.

He was positive—100% certain—that Estrada was the person who stabbed him,

based not on the lineup or the detective’s alleged statements but on his memory of

the events at the gas station. See Ibarra v. State, 11 S.W.3d 189, 195–96 (Tex. Crim.

App. 1999). Estrada attempts to cast doubt on Escobar’s 100% certainty regarding his

in-court identification by pointing to the tentativeness of his pretrial identification.

Any discrepancy between Escobar’s level of certainty in the pretrial lineup that

Estrada’s photograph showed the attacker and his 100% certainty that the man he saw

at trial was his attacker goes to the weight of the evidence, not its admissibility. See

Balderas, 517 S.W.3d at 796 (“To the extent that Balderas asserts that Wendy’s

certainty in her second identification of him was the product of police ‘prompting,’ we

observe that Wendy had already identified Balderas as the gunman by that time. Her

greater certainty in her second identification did not undermine its reliability.”); Baskin

                                             25
v. State, 672 S.W.2d 312, 315 (Tex. App.—San Antonio 1984, no pet.) (citing Jackson,

657 S.W.2d at 128).

        This factor favors the reliability of Escobar’s in-court identification.

  (e) The Intervening Time Between the Assault and Escobar’s Identification

        The record reveals that Escobar identified Estrada in court almost twenty

months after the offense. This length of time does not detract from the reliability of

Escobar’s in-court identification. See McGuire, 2020 WL 1887631, at *8 (upholding

admission of in-court identification occurring nineteen months after the offense);

Thomas v. State, 470 S.W.3d 577, 591–92 (Tex. App.—Houston [1st Dist.] 2015), aff’d,

505 S.W.3d 916 (Tex. Crim. App. 2016) (affirming admission of complainant’s in-

court    identification   that   occurred    nearly   four-and-a-half    years     after   the

crime); Hamilton v. State, 300 S.W.3d 14, 19 (Tex. App.—San Antonio 2009, pet. ref’d)

(affirming admission of complainant’s in-court identification even though it occurred

twenty-six months after the crime). This factor does not weigh against the reliability

of Escobar’s in-court identification.

  ii. Weighing Reliability Factors Against Assumed Suggestiveness of Lineup

        Weighing this evidence of reliability against the assumed suggestiveness of the

pretrial lineup and considering the totality of the circumstances, we conclude that no

substantial risk of irreparable misidentification was created that could have denied

Estrada due process. That is, Estrada failed to prove that Escobar’s in-court

identification of him was unreliable. The trial court did not err by denying Estrada’s

                                             26
motion to suppress the in-court identification evidence or by admitting it. 2 Because

we have held that the trial court did not err by denying Estrada’s motion to suppress

or by admitting either the pretrial or in-trial identification evidence, we overrule

Estrada’s third issue.

                                   III. Conclusion

       Having overruled Estrada’s three issues, we affirm the trial court’s judgment.




                                                      /s/ Mike Wallach
                                                      Mike Wallach
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 4, 2021




       Martinez’s testimony that Estrada had admitted stabbing Escobar only
       2

confirms the correctness of the trial court’s ruling. See Webb v. State, 760 S.W.2d 263,
272 & n.13 (Tex. Crim. App. 1988).


                                          27